Exhibit 10.2

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

            This Agreement is made and entered into as of January 27, 2010  (the
"Effective Date") between Stock Yards Bank & Trust Company, a Kentucky banking
corporation with its principal office located at 1040 East Main Street,
Louisville, Kentucky 40206 (the "Bank") and Kathleen C. Thompson ("Executive").

 

Recitals

 

A.        The Bank is a wholly owned subsidiary of S.Y. Bancorp, Inc., a
Kentucky corporation and bank holding company ("SY Bancorp").

 

B.        SY Bancorp, as the sole shareholder of the Bank, considers the
establishment and maintenance of a sound and vital management team to be
essential to protecting and enhancing the best interests of the Bank, SY
Bancorp, and SY Bancorp's shareholders.

 

C.        SY Bancorp and the Bank recognize that, as is the case with many
publicly held bank holding companies, the possibility exists that an unsolicited
tender offer or takeover bid and a consequent change in control of SY Bancorp
may occur, and thus, that as a practical matter, a change in control of the Bank
may occur, and that such a possibility is unsettling and distracting to key
executives of the Bank.

 

D.        SY Bancorp and the Bank have concluded that it is in the best
interests of SY Bancorp, its shareholders and the Bank to take reasonable steps
to help assure certain key executives of the Bank that, notwithstanding an
unsolicited tender offer or takeover bid, or an actual change in control, they
will be treated fairly and with concern for their welfare.

 

E.         SY Bancorp and the Bank have also concluded that it is important
that, should SY Bancorp receive takeover or acquisition proposals from third
parties, that it be able to call upon the key executives of the Bank for their
candid assessment and advice concerning whether such proposals are in the best
interests of SY Bancorp, its shareholders and the Bank, free of the influences
caused by the uncertainties and risks of their own personal employment
situations.

 

F.         For the foregoing reasons the Board of Directors of SY Bancorp and of
the Bank have approved the Bank's entering into change in control severance
agreements with key executives of the Bank.

 

G.        Executive is a key executive of the Bank who was selected by the
Bank's Board of Directors as a key executive to participate in 2005 Restated
Senior Executive Severance Agreement (the "Prior Agreement") which the Board
desires be replaced by this Agreement.

 

Agreements

 

NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the Bank and Executive agree as follows:

 

1.         TERM OF AGREEMENT.  This Agreement (other than Section 6 hereof,
which shall apply beginning at the Effective Date) shall apply only to
termination of employment of the Executive during a period commencing 6 months
before a Change in Control Announcement, and terminating on the 1st anniversary
of that date if no Change in Control has then occurred, or, if a Change in
Control has occurred, then on the 2nd anniversary of the Change in Control (the
"Change in Control Window") unless it is earlier terminated in accordance with
the next sentence (the "Term").   The Bank may amend or terminate this Agreement
upon 12 months written notice to the Executive, but if a Change in Control or
Change in Control Announcement occurs within the 12 month period after the Bank
has given notice of termination or modification of this Agreement, the Agreement
(without regard to such modifications, except to the extent that Executive
consented thereto as evidenced by Executive's signature on an amended or
restated Agreement) shall nonetheless remain in full force and effect for the
entire Change in Control Window.

 

            2.         SEVERANCE PAYMENT IN VARIOUS EVENTS

 

2.1       Termination by Bank Before Change in Control or for Cause.  The Bank
may terminate Executive's employment and this Agreement (subject to survival of
the covenants in Section 6) at any time prior to a Change in Control Window for
any or no reason, and may terminate Executive' employment for Cause, even during
a Change in Control Window.  If Executive's employment is terminated for Cause
or prior to a Change in Control Window, Executive shall not be entitled to any
payments or benefits except for (1) unpaid salary already earned by Executive
and (2) benefits in which he has already become vested by such termination of
employment, and which are payable upon such termination of employment under the
terms and practices of the plans or arrangements under which such benefits are
provided.

 

                        2.2       Resignation; Death; Disability Terminations. 
Executive may terminate Executive's employment and this Agreement (subject to
survival of the covenants in Section 6) at any time, including during a Change
in Control Window.  If Executive's employment hereunder terminates because of
Executive's resignation as an employee of Bank before a Change in Control
Window, her death, or her Permanent Disability, then Executive shall not be
entitled to any payments or benefits hereunder except for (1) unpaid salary
already earned by Executive and (2) benefits in which he has already become
vested before such termination of employment, and which are payable upon such
termination of employment under the terms and practices of the plans or
arrangements under which such benefits are provided.  In the case of death, any
such amounts shall be paid to Executive's estate (or, where applicable or the
context requires, the surviving members of Executive's family or Executive's
beneficiaries). 

 

2.3       Termination by Executive.  If Executive resigns within a Change in
Control Window, for any reason, other than after notice by the Bank that it is
triggering Termination for Cause, Executive shall be entitled to the same
payments and benefits (subject to the same covenants and release terms)
hereunder as if termination of Executive's employment was triggered by Bank
other than for Cause.

 

                        2.4       Bank Termination After Change in Control
Window Begins.  If a Change in Control is consummated during the Term and (i) if
Termination of Employment of Executive by the Bank is other than for Cause (or
deemed so terminated due to constructive termination in accordance with Section
2.3) during the Change in Control Window, and (ii) if, and only if, Executive
signs a written release of the Bank and all of its then-current and former
directors, trustees, officers, employees, agents, members, and affiliated
companies from any and all claims, in such form as is determined by Bank, which
release is not revoked if allowed by its terms, then Bank shall make a Severance
Payment as provided in Sections 2.5-2.8 below.

 

2.5       Amount of Severance Payment. If a Change in Control Window occurs
before the 3rd anniversary of the Effective Date, the Severance Payment shall
equal the greater of (A) and (B) in the next sentence; if a Change in Control
Window occurs after the 3rd anniversary of the Effective Date, then the
Severance Payment shall be (B), where:

 

"(A)" is $1,604,142 (the severance and related tax gross up that would have been
payable as of December 31, 2008 under the Prior Agreement), and

 

"(B)" is three times the sum of (i) Executive's highest monthly base salary as
in effect at any time in the 6 month period immediately prior to Termination,
plus (ii) Executive's Historical Bonus, subject to the maximum payment
provisions of Section 2.7 below. 

 

In addition to the cash payment, the Bank shall provide all pay and benefits to
which Executive has already become vested before Termination of Employment, and
which are payable upon such Termination of Employment under the terms and
practices of the plans or arrangements under which such benefits are provided. 
Such Severance Payment shall be in lieu of any other severance payment provided
for by the Bank in accordance with its standard of practice and operations at
the time of payment of this Severance Payment.  

 

                        2.6       Payment Timing.  The Severance Payment shall
be made in a lump sum cash payment 60 days after the later of (i) Executive's
Termination of Employment or, (ii) in the case of a Termination which occurred
prior to the consummation of the Change in Control, the date of the Change in
Control of Bank.  Notwithstanding anything herein to the contrary, in the case
of an Executive who is a "specified employee" at the time a payment or
reimbursement hereunder on account of Termination of Employment, within the
meaning of Treas. Reg. Section 1.409A-1(i) (or any successor thereto) using the
prior calendar year as the determination period,  which payment or reimbursement
is not exempt from Section 409A of the Code, the payment shall be made at the
later of the date provided in the preceding sentence and six months after the
Executive's Termination of Employment.  If the Bank concludes that some or all
of a Severance Payment to Executive must be delayed pursuant to the preceding
sentence, the Bank shall nonetheless certify to Executive in writing, within the
60 day period for payment described in the first sentence of this Section, the
amount (and calculations in support) of the Severance Payment so due and the
date it will be paid hereunder.

 

2.7       Reduction of Amounts Payable.  If the amount payable hereunder, 
either alone or together with any other payments or benefits received or to be
received by Executive in connection with a Change in Control (collectively, the
"Aggregate Payments"), would cause Bank to forfeit, pursuant to Section 280G(a)
of the Code, its deduction for any or all of the amounts payable hereunder, and
subject the Executive to the excise tax imposed by Section 4999 of the Internal
Revenue Code (or any successor thereto), the following provisions shall apply:

 

(i)         If the net amount that would be retained by Executive after all
taxes on the Aggregate Payments are paid would be greater than the net amount
that would be retained by Executive after all taxes are paid if the Aggregate
Payments were limited to the largest amount that would result in no portion of
the Aggregate Payments being subject to such excise tax, Executive shall be
entitled to receive the Aggregate Payments.

 

(ii)        If, however, the net amount that would be retained by Executive
after all taxes were paid would be greater if the Aggregate Payments were
limited to the largest amount that would result in no portion of the Aggregate
Payments being subject to such excise tax (generally, pursuant to Code Section
280G, 2.99 times the Executive's "base amount" as defined in that Code section
and regulations hereunder), the Aggregate Payments to which Executive is
entitled shall be reduced to such largest amount.

 

Executive shall have a right to select an independent certified public
accountant, benefits consultant or similar expert to audit the Bank's
calculation of the Section 280G deductible amount, and the Severance Payment
hereunder, at the Bank's expense.  If such audit reveals that the calculations
performed by the Bank were in error or have resulted in the payment to Executive
of an amount less than that to which he is entitled hereunder, the Bank shall
immediately rectify such underpayment.

 

                        2.8       Tax Withholding.  Notwithstanding any other
provision of this Agreement that may be read to the contrary, Bank shall have
the right (without notice to Executive) to withhold from any amounts otherwise
payable to or accrued by Executive under this Agreement, a sum which Bank
determines is sufficient to satisfy all federal, state, and local withholding
tax requirements that may apply with respect to such amounts.  In addition, any
reference to a cash payment under this Agreement shall be deemed to include a
payment by check or a credit to a bank account of Executive.

 

2.9       Health Plan Access.  So long as legally possible (even if to do so
requires plan amendment), the Executive shall be entitled to continue her
participation in the Bank's medical plans for active employees for a period of
36 months following any severance for which a Severance Payment is due
hereunder, with the cost for such access and coverage paid by Executive on an
after-tax basis at the rate payable by any former employee under the
Consolidated Omnibus Reconciliation Act of 2005 (COBRA), and her rights to
continue coverage under and for the period provided under COBRA to begin after
the end of this contractual continuation period.

 

3.         BANK REGULATORY PROVISION.  Notwithstanding any other provision of
this Agreement, the parties agree this Agreement shall be terminated or not
observed, if and to the extent it violates bank regulatory rules involving the
subject matter hereof, including but not limited to the following:

 

(a)        If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)) of similar succeeding law or authority, the Bank's
obligations under the Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion, (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended or (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

 

(b)        If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) and
(g)(1)) or similar succeeding law or authority, all obligations of the Bank
under the Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.

 

(c)        If the Bank is in default (as defined in section 3(x)(1) of the
Federal Deposit Insurance Act or succeeding law or authority), all obligations
under the Agreement shall terminate as of the date of default, but this Section
3(c) shall not affect any vested rights of the contracting parties.

 

(d)       All obligations under the Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, by the Chairman of the Federal Deposit
Insurance Corporation, or his or her designee, or by the action or direction of
the Board of Directors of the Federal Deposit Insurance Corporation (the
"FDIC"):

 

(i)         at the time the Federal Deposit Insurance Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in section 13(c) of the Federal Deposit Insurance Act; or

 

(ii)        at the time the FDIC approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
FDIC to be in an unsafe or unsound condition.

 

4.         FEES COSTS AND DISPUTES.  The Bank agrees to pay or reimburse all
reasonable legal fees, costs, and expenses arising out of or in any way related
to or incurred by Executive in connection with enforcing any right or benefit
provided in this Agreement, or in interpreting this Agreement or calculating the
amounts required to be paid to Executive under this Agreement, or in contesting
or disputing any termination of Executive's employment hereunder purportedly for
Cause or other action taken by the Bank hereunder.  Such amounts shall be paid
promptly after demand is made by Executive and Executive's provision to the Bank
of reasonably satisfactory evidence of such fees and expenses, but shall in no
event be paid or payable on or after the last day of Executive's taxable year
following the taxable year in which the expense was incurred. If the Executive
is a specified employee and such payment is "deferred compensation" both as
provided in Section 2.6 hereof, such payments shall not be made before the date
that is six months after the date of the Executive's Termination of Employment.
Executive shall also remain covered, to the full extent applicable to other
former officers or directors of the Bank or SY Bancorp, under any indemnity for
acts in such capacity under the Bank's or SY Bancorp's Articles of Incorporation
and Bylaws, and such rights shall not be waived in the release required by
Section 2.4. The Executive shall have the right and option to elect (in lieu of
litigation) to have any dispute or controversy arising under or in connection
with this Agreement settled by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Executive within 50 miles from
the location of Executive's job with the Bank, in accordance with the rules of
the American Arbitration Association then in effect. The Executive's election to
arbitrate, as herein provided, and the decision of the arbitrators in that
proceeding, shall be binding on the Bank and Executive.

 

5.         MITIGATION.  Executive shall not be required to mitigate the amount
of any payment provided for in its Agreement, whether by seeking other
employment or otherwise, nor shall the amount of any payment provided for herein
be reduced by any compensation earned or received by Executive as a result of
her employment by another employer following her termination hereunder. 

 

6.         COVENANTS.  Notwithstanding the terms and provisions of any other
agreement by and between the Bank and Executive, even if it provides for
negation of covenants from Executive to the Bank in the event of a Change in
Control, in exchange for this Agreement, the Executive agrees to adhere to the
following covenants during her employment and after its Termination for any
reason.

 

6.1       Not To Compete.  For a period of 18 months following the receipt of
the Severance Payment as contemplated herein (the "Restricted Period"),
Executive will not, directly or indirectly, either for Executive or for any
other person, entity or company, solicit business or individual patronage for
the purpose of providing services which are identical or similar to services
then provided by the Bank within a radius of 50 miles from any of the Bank's
offices.

 

                        6.2       Non-Solicitation of Customers or Employees. 
For a period of 18 months following the Executive's Termination of Employment
(whether or not it occurs in a Change in Control Window), Executive agrees that
she shall not, without the express written consent of Bank, directly or
indirectly, either for Executive or for any other person, entity or company, (i)
solicit the business enjoyed by the Bank with any person or business that was a
Customer; or  (ii) approach or solicit any person who was employed at the Bank
as of the date of Executive's termination and with whom the Executive had
material contact during the Executive's employment with the Bank, with a view to
hiring such employee, persuading such employee to leave the employment of Bank,
or actually hire an employee of the Bank for any other entity.

 

                        6.3       Cooperation With Litigation.  Executive agrees
to cooperate with Bank, during the term of this Agreement and thereafter
(including after Executive's Termination of Employment hereunder for any
reason), by making Executive reasonably available to testify on behalf of Bank
or any affiliated company in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist Bank or any affiliated
company in any such action, suit, or proceeding by providing information to and
meeting and consulting with Bank, any affiliated company, or any of their
counsel or representatives upon reasonable request, provided that such
cooperation and assistance shall not materially interfere with Executive's then
current professional activities and that Bank shall agree to reimburse Executive
for all reasonable out-of-pocket expenses incurred by Executive in connection
with providing such cooperation and assistance.

 

6.4       Bank's Confidential Information.  Executive agrees that, during the
term of this Agreement and at any time thereafter, he shall not directly or
indirectly, without the express written consent of Bank, disclose, divulge,
discuss, copy, or otherwise use or suffer to be used in any manner, in
competition with or contrary to the interests of Bank or any affiliated
companies, the customer lists, proprietary organizational methods, products,
business plans or strategies, or other trade secrets of Bank or any affiliated
companies, it being acknowledged by Executive that all such information
regarding the business of Bank and affiliated companies compiled or obtained by,
or furnished to, Executive while Executive shall have been employed by or
associated with Bank is confidential information and Bank's exclusive property.
Confidential information shall not include any information (A) which becomes
publicly known through no fault or act of the Executive; (B) is lawfully
received by the Executive from a third party after a Termination of Employment
without a similar restriction regarding confidentiality and use and without a
breach of this Agreement or (C) which is independently developed by the
Executive and entirely unrelated to the business of providing banking or banking
related services.

 

            6.5       Advice to Future Employers.  If Executive, in the future,
seeks or is offered employment by any other company, firm, or person, he shall
provide a copy of this Section 6 to the prospective employer prior to accepting
employment with that prospective employer.

 

6.6       Remedies. In the event of a breach or a threatened breach by Executive
of any provision of Section 6 of this Agreement, the Bank shall be entitled to
an injunction restraining Executive from the commission of such breach, and to
recover its attorneys' fees, costs and expenses related to the breach or
threatened breach.  Nothing herein contained shall be construed as prohibiting
the Bank from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of money damages.  These covenants and
disclosures shall each be construed as independent of any other provisions in
this Agreement, and the existence of any claim or cause of action by Executive
against the Bank, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Bank of such covenants and
agreements. 

 

                        6.7       Reasonableness of Restrictions.  Executive has
carefully considered the nature and extent of the restrictions upon him and the
rights and remedies conferred upon Bank under the provisions of this Section 6,
and hereby acknowledges and agrees that the same are reasonable in time and
territory, are designed to prevent disruption of relationships which are
valuable to Bank, do not stifle the inherent skill and experience of Executive,
would not operate as a bar to Executive's sole means of support, are fully
required to protect the legitimate interests of Bank, and do not confer a
benefit upon Bank disproportionate to the detriment to Executive which is caused
by the provisions of this Section 6.

 

                        6.8       Severable Provisions.  The provisions of this
Agreement are severable, and, if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions of this Agreement and any partially unenforceable provision of this
Agreement, to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable hereunder.  If any provision of this Agreement,
including any provision of Section 6, is invalid in part or in whole, it will be
deemed to have been amended, whether as to time, area covered or otherwise, as
and to the extent required for its validity under applicable law and, as so
amended, will be enforceable.

 

7.         NOTICES.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to Executive at the last address he has filed in
writing with the Bank or, in the case of the Bank, at its principal executive
offices.

 

8.         GOVERNING LAW.  The provisions of this Agreement shall be construed
in accordance with the laws of the Commonwealth of Kentucky.

 

9.         AMENDMENT; SUPERCEDES PRIOR AGREEMENT.  This Agreement superseded and
replaces in its entirety the Prior Agreement, which shall hereafter be void and
of no force or effect.  This Agreement may be amended or cancelled by the Bank
as provided in Section 1 hereof, or by mutual agreement of the parties in
writing without the consent of any other person.

 

10.       SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and
inure to the benefit of the Bank and its successors and assigns; including but
not limited to any successor to the Bank, direct or indirect, resulting from
purchase, merger, consolidation or otherwise.  This Agreement shall also be
binding upon Executive and shall inure to the benefit of Executive, her personal
or legal representatives, successors, heirs and assigns. No interest of the
Executive, or any right to receive any payment or distribution hereunder, will
be subject in an manner to sale, transfer, assignment, pledge, attachment,
garnishment or other alienation or encumbrance of any kind, nor may such
interest or right to receive a payment or distribution be taken, voluntarily or
involuntarily, for the satisfaction of the obligation or debts of, or other
claims against, the Executive, including claims for alimony, support, separate
maintenance, and claims in bankruptcy proceedings.  All rights under this
Agreement of the Executive will at all times be entirely unfunded, and no
provision will at any time be made with respect to segregating any assets of the
Bank or any affiliate for payment of any amounts due hereunder. The Executive
will have only the rights of general unsecured creditor of the Bank.

 

11.       DEFINITIONS.  As used in this Agreement, in addition to phrases or
words defined in the test of this Agreement,  the following terms shall have the
following meanings:

 

11.1     "Board" shall mean the Board of directors of the Bank, except where the
context clearly refers to SY Bancorp, in which case it shall refer to the Board
of Directors of SY Bancorp.

 

                        11.2     A "Change in Control" of Bank shall be deemed
to have occurred if:

 

(i)         any Person (as defined below) is or becomes the Beneficial Owner (as
defined in this definition) of securities of SY Bancorp representing 20% or more
of the combined voting power of SY Bancorp's then outstanding securities (unless
(A) such Person is the Beneficial Owner of 20% or more of such securities as of
the Effective Date or (B) the event causing the 20% threshold to be crossed is
an acquisition of securities directly from SY Bancorp);

 

(ii)        during any period of two consecutive years beginning after April 26,
1995, individuals who at the beginning of such period constitute the Board of SY
Bancorp and any new director (other than a director designated by a person who
has entered into an agreement with SY Bancorp to effect a transaction described
in clause (i), (iii) or (iv) of this Change in Control definition) whose
election or nomination for election was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for  election was
previously so approved cease for any reason to constitute a majority of the
Board of SY Bancorp;

 

(iii)       the shareholders of SY Bancorp (or SY Bancorp as the sole
shareholder of Bank) approve a merger or consolidation of SY Bancorp or Bank
with any other corporation (other than a merger or consolidation which would
result in the voting securities of SY Bancorp outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the entity surviving such merger or
consolidation), in combination with voting securities of SY Bancorp or such
surviving entity held by a trustee or other fiduciary pursuant to any employee
benefit plan of SY Bancorp or such surviving entity or of any subsidiary of SY
Bancorp or such surviving entity, at least 80% of the combined voting power of
the securities of SY Bancorp or such surviving entity outstanding immediately
after such merger or consolidation); or

 

(iv)       the shareholders of SY Bancorp approve a plan of complete liquidation
or dissolution of SY Bancorp or an agreement for the sale or disposition by SY
Bancorp of all or substantially all of SY Bancorp's assets.

 

For purposes of the definition of Change in Control, "Person" shall have the
meaning ascribed to such term in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended, as supplemented by Section 13(d)(3) of such Act; provided,
however, that Person shall not include (i) SY Bancorp, any subsidiary or any
other Person controlled by SY Bancorp, (ii) any trustee or other fiduciary
holding securities under any employee benefit plan of SY Bancorp or of any
subsidiary, or (iii) a corporation owned, directly or indirectly, by the
shareholders of SY Bancorp in substantially the same proportions as their
ownership of securities of SY Bancorp.

 

For purposes of the definition of Change in Control, a Person shall be deemed
the "Beneficial Owner" of any securities which such Person, directly or
indirectly, has the right to vote or dispose of or has "beneficial ownership"
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of, including pursuant to any agreement, arrangement or understanding
(whether or not in writing); provided, however, that: (i) a Person shall not be
deemed the Beneficial Owner of any security as a result of an agreement,
arrangement or understanding to vote such security (x) arising solely from a
revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with the Securities Exchange
Act of 1934, as amended, and the applicable rules and regulations thereunder or
(y) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder; in either case described in
clause (x) or clause (y) above, whether or not such agreement, arrangement or
understanding is also then reportable by such Person on Schedule 13D under the
Securities Exchange Act of 1934, as amended (or any comparable or successor
report); and (ii) a Person engaged in business as an underwriter of securities
shall not be deemed to be the Beneficial Owner of any securities acquired
through such Person's participation in good faith in a firm commitment
underwriting until the expiration of forty days after the date of such
acquisition.

 

                        11.3     "Change in Control Announcement" shall be
deemed to have occurred if (i) the Bank or SY Bancorp enters into an agreement,
the consummation of which would (or, if simultaneously closed, does) result in
the occurrence of a Change in Control, (ii) any person (including the Bank or SY
Bancorp) publicly announces an intention to take or to consider taking actions
which upon consummation would constitute a Change in Control, or (iii) the Board
adopts a resolution to the effect that a potential Change in Control for
purposes of this Agreement has occurred.

 

                        11.4     "Cause" for termination shall exist if
Executive (i) willfully and continually fails to substantially perform
Executive's duties (other than as a result of incapacity or temporary or
Permanent Disability) for the Bank as described in the most recent written
description of such duties maintained by the Bank's personnel department or as
communicated to Executive after a written demand for substantial performance is
delivered to Executive by the Board specifically identifying the manner in which
the Board believes that Executive has not substantially performed her duties; or
(ii) in the good faith determination of the Board, engaged in gross misconduct
constituting a violation of law or breach of fiduciary duty which misconduct is
materially and demonstrably injurious to the Bank. Executive shall not be deemed
to have breached Executive's responsibilities as an officer or director of the
Bank or SY Bancorp and thereby to have forfeited entitlement to the Severance
Payment if he expresses publicly her opposition to such transaction or proposed
transaction, solicits votes or proxies from shareholders of SY Bancorp against
the transaction or otherwise solicits or encourages others to oppose such
transaction.

 

                        11.5     "Code" means Internal Revenue Code of 1986, as
amended.

 

11.6     "Customer" shall mean any firm, individual, corporation or entity which
used the facilities, products or services of the Bank during the 12 month period
immediately preceding the voluntary or involuntary termination of Executive's
employment with the Bank; but Customer shall not include any firm, individual,
corporation or entity with which Executive had a business relationship, either
for Executive or for Executive's previous employer, prior to the date of
Executive's employment with the Bank and which Executive specifically identifies
in writing to the Bank within 30 days following the date of Executive's
employment with the Bank (or the Effective Date, if later), except that
following 18 months employment with the Bank, any such firm, individual,
corporation or entity so identified by Executive shall be deemed to have become
a Customer of the Bank if they otherwise meet the definition of "Customer" as
set forth above.

 

11.7     "Historical Bonus" means the highest annual cash bonus paid to the
Executive in the year in which the Termination of Employment occurs or the two
immediately preceding calendar years, including cash bonuses that are deferred
pursuant to any deferral election by Executive under a tax-qualified or
non-qualified retirement or deferral plan maintained by the Bank.

 

11.8     "Permanent Disability" means any mental or physical condition or
impairment which prevents Executive from substantially performing her duties for
a period of more than 90 consecutive days.

 

11.9     "Termination of Employment" or "Termination" means the date the Bank
reasonably anticipates that (i) Executive will not perform any further services
for the Bank, SY Bancorp, or any other entity considered a single employer with
the Bank under Section 414(b) or (c) of the Code (inserting 50% threshold for
ownership in each place where 80% now appears therein) (the "Employer Group"),
or (ii) the level of bona fide services Executive will perform for the Employer
Group after that date will permanently decrease to less than 20% of the average
level of bona fide services performed over the previous 36 months (or if
shorter, over the duration of service).   For this purpose, service performed as
an employee or as an independent contractor is counted, except that service as a
member of the Board of an Employer Group entity is not counted unless benefits
under this Agreement are aggregated with benefits under any other Employer Group
plan or agreement in which Executive also participates as a director.  An
Executive will not be treated as having a Termination of Employment while on
military leave, sick leave or other bona fide leave of absence if the leave does
not exceed six months or, if longer, the period during which Executive has a
reemployment right under statute or contract.  If a bona fide leave of absence
extends beyond six months, Executive will be considered to have a Termination of
Employment on the first day after the end of such six month period, or on the
day after Executive's statutory or contractual reemployment right lapses, if
later.  The Company will determine when Executive's Termination of Employment
occurs based on all relevant facts and circumstances, in accordance with the
definition of separation from service in Treasury Regulation Section
1.409A-1(h).

 

IN WITNESS WHEREOF, the Bank and Executive have entered into this Agreement as
of the Effective Date, but actually on the dates set forth below.

 

 

STOCK YARDS BANK & TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Robert L. Taylor

 

 

 

 

Title:

Chair, Compensation Committee

 

 

 

 

Date:

January 27, 2010

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Kathleen C. Thompson

 

Kathleen C. Thompson

 

 

 

 

Date:

January 26, 2010

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------